Citation Nr: 1722029	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-48 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure during service and/or as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to an initial evaluation in excess of 60 percent for diabetic nephropathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 5, 2015, and in excess of 50 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from January 1965 to June 1968 and December 1970 to September 1973, with a tour of duty in the Republic of Vietnam during both of those respective periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, November 2012, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016; a transcript of that hearing is associated with the claims file.  The peripheral neuropathy, PTSD and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for alcohol/substance abuse as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



FINDING OF FACT

During his April 2016 hearing, the Veteran stated that he wished to withdraw his appeal respecting the claims of service connection for diabetic retinopathy and a bladder disorder, and increased evaluation for diabetic nephropathy.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of claims for service connection for diabetic retinopathy and a bladder disorder, and increased evaluation for diabetic nephropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

During his April 2016 hearing, the Veteran stated that he wished to withdraw the issues respecting service connection for diabetic retinopathy and a bladder disorder, and increased evaluation for his diabetic nephropathy.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.



ORDER

The appeal of the issues of service connection for diabetic retinopathy and a bladder disorder, and increased evaluation for diabetic nephropathy is dismissed.  


REMAND

With respect to the peripheral neuropathy issue, a VA nurse, J.J., indicated that the Veteran had diabetic neuropathy in a September 2012 examination.  However, in August 2010 and October 2012 VA examinations, those VA examiners indicated that the Veteran's neuropathy, particularly of his bilateral lower extremities, was related to his lumbar spine rather than his diabetes (i.e., he had lumbar spine radiculopathy and not diabetic neuropathy).  However, neither of those examiners address nurse J.J.'s findings, nor do they address the Veteran's allegations of bilateral upper extremity neuropathy.  Likewise, while those examiners have indicated that the Veteran had radiculopathy, those examiners did not address whether the radiculopathy is aggravated by the Veteran's diabetes.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination that adequately addresses the above.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the Veteran's PTSD, his last VA examination was in January 2015.  During his April 2016 hearing, the Veteran indicated that people do not understand him and that he does not understand other people, which leads him to get mad at other people and other people to be mad at him.  He also reported increased social isolation, some passive suicidal thoughts, difficulty communicating, problems maintaining concentration and attention, and increased memory problems.  In fact, the Veteran demonstrated an inability to recall significant portions of his work history during the hearing, and stated that he would probably forget who his wife is if she was not with him every day.  

Given the severity of these reported symptoms, which were not noted during the January 2015 examination, it appears to the Board that there is a potential worsening of the Veteran's psychiatric condition since his last examination.  Thus, a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Board notes that the last VA examinations of the Veteran's diabetes was in April 2008, in May 2008 for his left eye disability, and in April 2013 for his diabetic nephropathy; those examinations do not discuss the functional impairment of his disabilities on his occupational functioning.  It further does not appear that the Veteran's scar disability has been examined at any time during the appeal period.  Consequently, the TDIU claim must also be remanded in order to obtain VA examinations of his service-connected disabilities which adequately address the impairments on his occupational functioning.  See Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's claimed peripheral neuropathy is due to his military service or his service-connected diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any peripheral neuropathy of the bilateral upper and/or lower extremities.  If peripheral neuropathy is found, the examiner must identify each upper or lower extremity where peripheral neuropathy is identified.

Then, the examiner must opine as to whether any peripheral neuropathy at least as likely as not (50 percent or greater probability) began during service, or within one year of discharge therefrom, or is otherwise the result of his military service, to include conceded exposure to herbicide agents therein.  

The examiner should specifically discuss whether the Veteran's peripheral neuropathy is a separate and distinct disability, or whether such is part of another disorder such as a lumbar spine disorder (i.e., does the Veteran have lumbar spine radiculopathy, or does he have peripheral neuropathy?).  

Next, the examiner should opine whether the Veteran's neuropathy (if found) or radiculopathy (if found) is at least as likely as not (a) caused by; or (b) aggravated by his service-connected diabetes mellitus.  Even if the Veteran is shown to have only lumbar spine radiculopathy instead of peripheral neuropathy, the examiner must still address whether the radiculopathy is caused or aggravated by the Veteran's service-connected diabetes mellitus.

If aggravation of the Veteran's peripheral neuropathy or radiculopathy by his diabetes is found, the examiner must attempt to establish a baseline level of severity of his peripheral neuropathy or radiculopathy prior to aggravation by the diabetes mellitus.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA mental health examination to determine the current severity of his psychiatric disability and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  

With respect to occupational functioning, the examiner should describe the limitations and restrictions imposed by his service-connected psychiatric symptoms on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  The AOJ should also afford the Veteran VA examinations of all of his other service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner(s).  All tests deemed necessary should be conducted and the results reported in detail.


The examiner(s) is/are then asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should describe the limitations and restrictions imposed by his service-connected symptoms on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities, increased evaluation for his PTSD, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


